DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 4-16 are pending in the current application.
Claims 1, 2, 4-7, and 9-13 are amended in the current application.
Claim 3 is canceled in the current application.

Response to Arguments
Applicant's amendments and remarks filed December 20, 2021 have been fully considered.
Applicant requests withdrawal of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action.
The claim objections and rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that Mukaigaito and Yamada do not teach each and every limitation of newly amended claim 1.
This is not persuasive for the following reasons.  The grounds of rejection have been updated as set forth below to reflect the present claim amendments.
Applicant argues that Mukaigaito and Yamada do not teach “the composition contains 0.20-0.80 equivalents of the at least one thiol compound (B) per one equivalent of the at least one active energy ray-curable compound (A),” where this claim limitation exhibits desired critical properties as exemplified by Tables 1-4 of the specification as originally filed.
This is not persuasive for the following reasons.  Mukaigaito teaches total thiol compounds (monofunctional thiols and polyfunctional thiols (B)) are included in a content of 5-50 mass% based on total amount of the resin composition (Mukaigaito, [0157]), where the polyfunctional thiols (B) make up 60-100 mass% of total thiols (Mukaigaito, [0158]); this yields a polyfunctional thiols (B) content range of 3-50 mass% (0.6(B)*5(Total Thiols) = 3 to 1.0(B)*50(Total Thiols) = 50) based on total amount of the resin composition.  Mukaigaito further teaches a ratio of polyfunctional (meth)acrylate compounds (A) / polyfunctional thiol compounds (B) should be within a most preferred range of 0.5 to 6.0 (Mukaigaito, [0159]); this yields a ratio where 0.167-2.0 (1.0(B)/6(A) = 0.167 to 1.0(B)/0.5(A) = 2.0) equivalents of (B) per one equivalent of (A) are most preferred in the resin composition.  Mukaigaito’s range and ratio teachings completely encompass the claimed ratio of 0.2-0.80, and therefore, establish a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).
Regarding the asserted critical properties of Tables 1-4, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  The data of Tables 1-2 is not fully commensurate in scope with the claimed range of 0.20-0.80, because the inventive examples only provide data to support a range of 0.28 (Example 6) to 0.77 (Example 3).  No data is provided to establish the criticality of the claimed lower endpoint 0.20 to 0.28, and no data is provided to establish the criticality of the claimed upper endpoint 0.80 to 0.77.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.
Furthermore, the nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman,
In view of the foregoing, when all of the evidence is considered, the totality of rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant argues that Mukaigaito and Yamada do not teach “a W value of the at least one active energy ray-curable compound (A) calculated by Math formula 1 is 3.0 or more.”
This is not persuasive for the following reasons.  Mukaigaito teaches the polyfunctional (meth)acrylate compounds (A) include tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate (as required by claim 11) (Mukaigaito, [0140]); the specification as originally filed identifies tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate as exhibiting water/octanol partition coefficient logP of 3.5 or more (Spec as originally filed, Pg 8 lines 13-16).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, Mukaigaito’s polyfunctional (meth)acrylate compounds (A) of tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate are considered to necessarily exhibit water/octanol partition coefficient logP of 3.5 or more (see MPEP 2112.01, I & II).  Mukaigaito teaches that one or a combination of polyfunctional (meth)acrylate compounds (A) can be utilized (Mukaigaito, [0143]).  It would have also been obvious to one 
Moreover, as discussed above, the data of Tables 1-4 is not found to be fully commensurate in scope with the more broadly recited scope of claim 1 (see MPEP 716.02(d)).
Applicant argues that Mukaigaito and Yamada do not teach “the at least one active energy ray-curable compound (A) contains 5 to 45% by weight of an active energy ray-curable compound having at least 3 functionalities of ethylenically unsaturated double bonds relative to a total weight of the at least one active energy ray-curable compound (A).”
This is not persuasive for the following reasons.  Mukaigaito teaches that one or a combination of polyfunctional (meth)acrylate compounds (A) can be utilized (Mukaigaito, [0143]), and that additional other components can be included (Mukaigaito, [0218]-[0220]).  Yamada teaches cured polymerizable compositions that include polyfunctional (meth)acrylates such as bifunctional and trifunctional (meth)acrylates, where the trifunctional (meth)acrylates impart mechanical strength and exhibit excellent reactivity to reduce problems of residual catalysts (Yamada, [0117]-[0127]).  Yamada teaches the trifunctional (meth)acrylates include pentaerythritol triacrylate, pentaerythritol tetraacrylate, trimethylolpropane tri(meth)acrylate, EO-modified trimethylolpropane tri(meth)acrylate, PO-modified trimethylolpropane tri(meth)acrylate, dipentaerythritol penta(meth)acrylate, dipentaerythritol hexa(meth)acrylate, and ditrimethylolpropane tetra(meth)acrylate (as required by claim 12) (Yamada, [0123]).  Yamada teaches polyfunctional (meth)acrylates are preferably used in 5 parts by mass or more from the viewpoint of increasing coating film strength and 20 parts by mass or less from the viewpoint of suppressing curing shrinkage In re Peterson
Applicant argues that Yamada’s second polymerizable composition does not form a quantum dot layer, but rather forms a coating film of a quantum dot-containing layer.
This is not persuasive for the following reasons.  A fair reading of Yamada at [0101] states “in a case where the composition [second polymerizable composition] having the above-described properties is mixed and stirred with the first polymerizable composition, an emulsion is likely to be formed ….”  In view of the foregoing, one of ordinary skill in the art would readily understand that Yamada’s second polymerizable composition can be mixed and stirred with other polymerizable compositions that form a wavelength conversion member comprising cured polymerizable compositions with quantum dots with a predictable and reasonable expectation of success (Yamada, [0003], [0016]-[0017], [0101]).
Furthermore, note that while Yamada does not disclose all the features of the presently claimed invention, Yamada is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Yamada teaches that it is well known to have added, mixed, and stirred Yamada’s trifunctional (meth)acrylates with other polymerizable compounds (such as Mukaigaito’s polyfunctional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaigaito et al. (WO 2019/066064 A1, herein US 2020/0255598 A1 utilized as English language equivalent for all citations) in view of Yamada et al. (US 2017/0277002 A1).
Regarding Claims 1, 2, 11, and 12, Mukaigaito teaches a wavelength conversion member film comprising a resin cured product and quantum dots (i.e. a composition for forming a quantum dot layer) (Mukaigaito, [0010]-[0025]).  Mukaigaito further teaches the resin cured product is formed of a resin composition comprising polyfunctional (meth)acrylate compounds (A), polyfunctional thiol compounds (B), photopolymerization initiators (C), quantum dot phosphors (D), and white pigment such as titanium dioxide (i.e., scattering particles (E)) (Mukaigaito, [0034]-[0039], [0134]-[0172], [0190]-[0194]).  Mukaigaito teaches the polyfunctional (meth)acrylate compounds (A) are included in a content of 40-90 mass% based on total amount of the resin composition (Mukaigaito, [0142]).  Mukaigaito teaches the total thiol compounds (monofunctional thiols and polyfunctional thiols (B)) are included in a content of 5-50 mass% based on total amount (B)*5(Total Thiols) = 3 to 1.0(B)*50(Total Thiols) = 50) based on total amount of the resin composition.  Mukaigaito further teaches a ratio of polyfunctional (meth)acrylate compounds (A) / polyfunctional thiol compounds (B) should be within a most preferred range of 0.5 to 6.0 (Mukaigaito, [0159]); this yields a ratio where 0.167-2.0 (1.0(B)/6(A) = 0.167 to 1.0(B)/0.5(A) = 2.0) equivalents of (B) per one equivalent of (A) are most preferred in the resin composition.  Mukaigaito’s range and ratio teachings completely encompass the claimed ratio of 0.2-0.80, and therefore, establish a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).  Mukaigaito teaches the polyfunctional (meth)acrylate compounds (A) include tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate (as required by claim 11) (Mukaigaito, [0140]); the specification as originally filed identifies tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate as exhibiting water/octanol partition coefficient logP of 3.5 or more (Spec as originally filed, Pg 8 lines 13-16).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, Mukaigaito’s polyfunctional (meth)acrylate compounds (A) of tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate are considered to necessarily exhibit water/octanol partition coefficient 
Mukaigaito remains silent regarding measuring and controlling a W value of compound (A) to be 3.0 or more.
Yamada, however, teaches a wavelength conversion member comprising cured polymerizable compositions with quantum dots (Yamada, [0003], [0016]-[0017]).  Yamada teaches measuring and utilizing polymerizable compounds with a high LogP value (2.0 or higher) to achieve higher hydrophobicity and to form emulsion compositions (Yamada, [0079]).
Since Mukaigaito and Yamada both disclose wavelength conversion members comprising cured polymerizable compositions with quantum dots and Mukaigaito discloses polyfunctional (meth)acrylates having high LogP values (identical to 
Modified Mukaigaito teaches that one or a combination of polyfunctional (meth)acrylate compounds (A) can be utilized (Mukaigaito, [0143]), and also teaches that additional other components can be included (Mukaigaito, [0218]-[0220]).
Modified Mukaigaito remains silent regarding the (A) compounds containing 5-45 weight% of active energy ray-curable compounds having at least 3 functionalities of ethylenically unsaturated double bonds (as required by claim 1), and remains silent regarding specific compounds having at least 3 functionalities of ethylenically unsaturated double bonds (as required by claim 12).
Yamada, however, teaches a wavelength conversion member comprising cured polymerizable compositions with quantum dots (Yamada, [0003], [0016]-[0017]).  Yamada teaches the cured polymerizable compositions include polyfunctional (meth)acrylates such as bifunctional and trifunctional (meth)acrylates, where the trifunctional (meth)acrylates impart mechanical strength and exhibit excellent reactivity to reduce problems of residual catalysts (Yamada, [0117]-[0127]).  Yamada teaches the trifunctional (meth)acrylates include pentaerythritol triacrylate, pentaerythritol tetraacrylate, trimethylolpropane tri(meth)acrylate, EO-modified trimethylolpropane In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I & II).
Since Mukaigaito and Yamada both disclose wavelength conversion members comprising cured polymerizable compositions with quantum dots and Mukaigaito discloses polyfunctional (meth)acrylates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Yamada’s trifunctional (meth)acrylates to Mukaigaito’s polyfunctional (meth)acrylate 
 Regarding Claim 4, modified Mukaigaito further teaches the resin cured product is formed of a resin composition comprising polyfunctional (meth)acrylate compounds (A) (Mukaigaito, [0034]-[0039], [0134]-[0143]).
Regarding Claim 5, modified Mukaigaito further teaches the polyfunctional (meth)acrylate compounds (A) include tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate that are identical to compounds disclosed in the specification as originally filed (Mukaigaito, [0134]-[0143], Spec as originally filed, Pg 8 lines 13-16).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, Mukaigaito’s polyfunctional (meth)acrylate compounds (A) of tricyclodecane dimethanol di(meth)acrylate and cyclohexane dimethanol di(meth)acrylate are considered to necessarily satisfy the limitations of claim 5 (see MPEP 2112.01, I & II).  These compounds do not contain a functional group having a hydrogen bonding property as defined by the specification as originally filed on page 9 lines 18-25.
Regarding Claim 6, modified Mukaigaito further teaches the photopolymerization initiators (C) are included in an amount of 0.1-5 mass% (Mukaigaito, [0160]-[0164]); the 
Regarding Claims 7 and 13, modified Mukaigaito further teaches the polyfunctional thiol compounds (B) include compounds such as ethylene glycol bis(3-mercaptopropionate), trimethylolpropane tris(3-mercaptopropionate), and dipentaerythritol hexa(3-mercaptopropionate) (as required by claim 13) that have one ester functional group per one thiol functional group (Mukaigaito, [0034]-[0039], [0144]-[0172]).
Regarding Claim 8, modified Mukaigaito further teaches the photopolymerization initiators (C) include acylphosphine oxide compounds, and can include a combination of two or more photopolymerization initiators (such as other photopolymerization initiators of aromatic ketone compounds, quinone compounds, or benzoin compounds) (Mukaigaito, [0160]-[0164]).
Regarding Claim 9, modified Mukaigaito further teaches the quantum dot phosphors (particles) (D) comprise a core layer and a shell layer located outside the core layer; where at least one of the core or shell layer can be doped with an Al, Si, or Zn containing compound, and the core layer can comprise a Group III-V compound (Mukaigaito, [0165]-[0173]).
Regarding Claim 10, modified Mukaigaito further teaches the white pigment (scattering particles (E)) includes titanium oxide, where the average particle diameter is 0.1-1 micron (100-1,000 nm) (Mukaigaito, [0190]-[0217]).  Modified Mukaigaito’s average particle diameter range overlaps with the claimed range of (10-100 nm) at the endpoint value of 100 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 14, modified Mukaigaito further teaches a wavelength conversion member film (quantum dot film) comprising a first coating barrier layer 12A, a second coating barrier layer 12B, and a quantum dot layer 11 disposed between the first and second barrier layers (Mukaigaito, [0010]-[0025], [0104]-[0113], Fig 1).

    PNG
    media_image1.png
    215
    405
    media_image1.png
    Greyscale

Mukaigaito – Figure 1
Regarding Claim 15, modified Mukaigaito further teaches a backlight unit 20 comprising the wavelength conversion member film 10 (quantum dot film) (Mukaigaito, [0113]-[0133], Figs 1, 2).
Regarding Claim 16, modified Mukaigaito further teaches a liquid crystal display device 30 comprising the backlight unit 20 (Mukaigaito, [0113]-[0133], Figs 1-3).

    PNG
    media_image2.png
    453
    511
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    470
    453
    media_image3.png
    Greyscale

Mukaigaito – Figures 2 & 3

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782